Exhibit 10.4

NOTE

  New York, New York
November 1, 2005


           FOR VALUE RECEIVED, the undersigned ETS PAYPHONES, INC., a Delaware
corporation with its principal place of business at 1490 Westfork Drive, Suite
G, Lithia Springs, Georgia (the "Company") hereby promises to pay to the order
of EMPIRE PAYPHONES, INC., a New York corporation ("Empire") at its office at 44
Wall Street, New York, New York, on the Termination Date (as hereinafter
defined), the aggregate of the Initial Payment, the Installment Payments, the
Shortfall Advances and the Assumed Commissions paid, incurred, settled or
otherwise resolved by Empire (as those terms are defined in, that certain Asset
Sale Agreement and that certain Management Agreement, of even date, between the
parties, (collectively, the "Agreements")). Capitalized terms used herein,
unless herein defined, are used with the meanings ascribed to such terms in the
Agreements. Except to the extent that the Termination of the Agreements occurs
because of a closing of the Sale of the Sale Assets to Empire, repayment of the
Initial Payment, the Installment Payments, the Shortfall Advances and the
Assumed Commissions paid, incurred, settled or otherwise resolved by Empire
shall be due hereunder on the Termination Date of the Agreements. Any amount of
principal hereof or interest hereon which is not paid when due, whether at
stated maturity, by acceleration or otherwise, shall bear interest from the date
when due until said principal amount or interest is paid in full, payable on
demand, at a rate of interest equal to the prime rate of interest announced by
Citibank N.A., plus three (03) percent.

           This Note and the repayment obligations hereunder are entitled to the
benefits of the Agreements and that certain Security Agreement, of even date,
executed and delivered by the Company to and in favor of Empire (the "Security
Agreement"). The Agreements and the Security Agreement, among other things,
contain provisions for the maturity of this Note upon the happening of certain
stated events and also for the security for this Note by a lien and security
interest in the Collateral referred to and described in the Agreements and the
Security Agreement. Reference is hereby made to the Agreements and the Security
Agreement for a description of the Collateral and the rights of the Company and
Empire with respect to the Collateral.

           In addition to the rights and remedies afforded Empire under the
terms of the Security Agreement or under applicable law or otherwise, in the
event the Company fails to make any payment under this Note or the Agreements
when due, then and in such event, Empire may, without further notice,
immediately declare the entire unpaid principal amount of this Note, all
interest accrued and unpaid hereon and all other amounts payable hereunder to be
forthwith due and payable, whereupon this Note, all such accrued interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company.

           Empire's security interest in the Collateral shall secure payment of
this Note and the payment and performance of all other liabilities and
obligations of the Company to Empire, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising under the
Agreements and the Security Agreement. In the event of any demand under this
Note, regardless of the adequacy of Collateral, without any demand or notice,
except as required by applicable law, Empire may sell or dispose of any other
property and may exercise any and all rights it may have under the Security
Agreement. The rights of Empire under this Note are in addition to, and not
exclusive of, any other rights it may have with respect to such deposits, sums,
securities or other property under other agreements or applicable principles of
law. Empire shall have no duty to take steps to preserve rights against prior
parties as to such securities or other property.

           The Company further agrees that he shall pay on demand all expenses
of Empire, including reasonable attorney's fees, incurred in the collection or
enforcement of its rights under this Note or any security therefor. To the
fullest extent permissible, the Company waives presentment, demand for payment,
protest and notice of nonpayment, and all other demands or notices otherwise
required by law in connection with the delivery, acceptance, performance,
default or enforcement of this Note. The Company consents to any extension or
postponement of the time of payment or any other indulgence, any amendment or
modification of any agreement, any substitution, exchange or release of
collateral or to the additional release of any other party or person primarily
or secondarily liable hereunder; no consent or waiver by Empire with respect to
any actions or failure to act which, without consent, would constitute a breach
of any provision of this Note, shall be valid and binding unless in writing and
signed by Empire; and no delay or omission of Empire in exercising any right or
remedy hereunder shall constitute a waiver of any such right or remedy.

           Except with respect to any claim for Coin Amount (as defined in the
Agreements), the Company hereby waives any right to counterclaim or set off in
any action or proceeding commenced by Empire (or any transferee of this Note) in
respect of this Note, and further waives any right to trial by jury in any
action or proceeding commenced in respect of this Note. The Company hereby: (i)
expressly waives presentment, demand, protest, notice of protest or any other
notice, and (ii) agrees that this Note shall be governed by, and construed in
accordance with, the laws of the State of New York without reference to
principles of conflicts of laws.

  ETS PAYPHONES, INC.

By:                                                                  
       Guy A. Longobardo
       Chief Executive Officer
